   JASON R. FLANDERS, SBN 238007
 1 Email: jrf@atalawgroup.com

 2 AQUArdTERRA AERIS (ATA) LAW GROUP
   490 43 Street, Suite 108
 3 Oakland, CA 94609
   Telephone: (916) 202-3018
 4

 5 Counsel for Plaintiffs (additional counsel

 6 Listed on next page)

 7

 8                              UNITED STATES DISTRICT COURT

 9                            NORTHERN DISTRICT OF CALIFORNIA

10

11 ECOLOGICAL RIGHTS FOUNDATION, et al.,          Case No.: 3:16-cv-07252-JD

12                            Plaintiffs,

13         vs.                                    [PROPOSED] ORDER REGARDING
                                                  STIPULATION OF VOLUNTARY
14 FEDERAL EMERGENCY MANAGEMENT                   DISMISSAL
   AGENCY,
15

16                            Defendant.
17

18

19

20

21

22

23

24

25

26

27

28
                     [PROPOSED] ORDER RE: STIPULATION OF VOLUNTARY DISMISSAL
                                Additional Counsel for Plaintiffs Ecological
                              1 Rights Foundation and Humboldt Baykeeper

                              2
                                Christopher Sproul (Bar No. 126398)
                              3 Environmental Advocates
                                5135 Anza Street
                              4 San Francisco, CA 94121
                                Tele: (415) 533-3376
                              5
                                Fax: (415) 358-5695
                              6 Email: csproul@enviroadvocates.com

                              7 Fredric Evenson (State Bar No. 198059)
                                Ecology Law Center
                              8 P.O. Box 1000

                              9 Santa Cruz, CA 95061
                                Tele: (831) 454-8216
                             10 Fax: (415) 358-5695
                                Email: evenson@ecologylaw.com
                             11

                             12

                             13

                             14

                             15

                             16

                             17

                             18

                             19

                             20

                             21

                             22

                             23

                             24

                             25

                             26

                             27

                             28
     ATA Law Group                                                            2
490 43rd Street, Suite 108
    Oakland CA 94608
      916-202-3018
                                                  [PROPOSED] ORDER RE: STIPULATION OF VOLUNTARY DISMISSAL
                              1                                       [PROPOSED] ORDER

                              2         Pursuant to stipulation, it is hereby ordered that all counts of the Complaints in the above-

                              3 captioned cases are dismissed without prejudice.                     ISTRIC
                                                                                                TES D      TC
                                           January 16, 2020                                   TA
                              4 DATED:




                                                                                                                    O
                                                                                          S




                                                                                                                     U
                                                                                        ED




                                                                                                                      RT
                                                                                    UNIT
                              5




                                                                                                                            R NIA
                              6
                                                                                                               nato




                                                                                     NO
                                                                                   Honorable James        Donato
                                                                                                        mes Do
                                                                                             u d ge J a




                                                                                                                            FO
                              7                                                            J
                                                                                   United States Court District Judge




                                                                                      RT




                                                                                                                        LI
                                                                                             ER




                                                                                        H




                                                                                                                    A
                              8                                                                   N                     C
                                                                                                                    F
                                                                                                      D IS T IC T O
                                                                                                            R
                              9

                             10

                             11

                             12

                             13

                             14

                             15

                             16

                             17

                             18

                             19

                             20

                             21

                             22

                             23

                             24

                             25

                             26

                             27

                             28
     ATA Law Group                                                            1
490 43rd Street, Suite 108
    Oakland CA 94608
      916-202-3018
                                                  [PROPOSED] ORDER RE: STIPULATION OF VOLUNTARY DISMISSAL
